         Case 3:19-cv-04238-MMC Document 148 Filed 04/20/20 Page 1 of 2




 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT

 6                          NORTHERN DISTRICT OF CALIFORNIA

 7                                 EUREKA DIVISION

 8 PROOFPOINT, INC.; CLOUDMARK LLC
                                            CASE NO. 3:19-cv-04238-MMC-RMI
 9
              Plaintiffs,
10                                          [PROPOSED] ORDER GRANTING
        v.                                  PLAINTIFFS’ ADMINISTRATIVE
11
                                            MOTION TO FILE LETTER BRIEF
12 VADE SECURE, INCORPORATED; VADE          EXHIBITS UNDER SEAL
   SECURE SASU; OLIVIER MARIO
13
   LEMARIÉ
14
             Defendants.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
             Case 3:19-cv-04238-MMC Document 148 Filed 04/20/20 Page 2 of 2




 1          The Court has reviewed Plaintiffs Proofpoint, Inc. and Cloudmark LLC’s Administrative

 2 Motion to File Letter Brief Exhibits Under Seal, specifically Exhibits A and C to the parties’ Joint

 3 Discovery Statement Regarding Plaintiffs’ Disclosure of Trade Secrets (“TS Joint Letter Brief”),

 4 as well as Exhibits A and C thereto. The Court finds that good causes exists to seal Exhibits A

 5 and C submitted in connection with the parties’ TS Joint Letter Brief. The Court’s rulings on the

 6 sealing requests are set forth in the tables below:

 7                          Location of Confidential Material                       Court’s Order
 8
           Exhibit A (Plaintiffs’ Objections and Responses to Defendants’
           Interrogatory No. 1)                                                     Granted
 9

10
           Exhibit C (Declaration of Seth James Nielson, Ph.D.)                     Granted
11

12

13

14 IT IS SO ORDERED.

15
                April 20, 2020
        Dated: _________________
16
                                                 ROBERT M. ILLMAN
17                                               United States Magistrate Judge

18

19

20

21

22

23

24

25

26

27

28
                                                     -1-                   Case No. 3:19-cv-04238-MMC-RMI
                            [PROPOSED] ORDER GRANTING PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
